COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00244-CV


DAVID K. NORVELLE, SYLVIA                                         APPELLANTS
NORVELLE, AND/OR ALL
OCCUPANTS

                                         V.

BEAULY, LLC                                                          APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-000732-1

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      David K. and Sylvia Norvelle appeal from the trial court’s judgment against

them in this forcible detainer suit. We affirm.

      In their first issue, the Norvelles contend that the trial court lacked

jurisdiction to render judgment because Beauly, LLC’s pleading was not properly

      1
          See Tex. R. App. P. 47.4.
verified as required by rule of civil procedure 510.3(a). Tex. R. Civ. P. 510.3(a).

The petition was sworn to by one of Beauly’s attorneys. This court has recently

held––in a prior appeal brought by the Norvelles involving a different appellee

and a different property––that (1) a lack of a proper verification does not deprive

a county court of jurisdiction to hear a forcible detainer suit and (2) a party’s

attorney may verify a petition in a forcible detainer action as that party’s agent.

Norvelle v. PNC Mortg., 472 S.W.3d 444, 447–49 (Tex. App.––Fort Worth 2015,

no pet.) (citing Tex. R. Civ. P. 500.2(s), (u), 500.4(b), 502.1); see Randle v.

Deutsche Bank Nat’l Trust Co., No. 05-14-01439-CV, 2016 WL 308711, at *5–7

(Tex. App.––Dallas Jan. 26, 2016, no pet.) (mem. op.) (discussing and citing

Norvelle with approval). Therefore, we overrule the Norvelles’ first issue.

      In their second issue, the Norvelles argue that the trial court lacked

jurisdiction to render judgment because Beauly lacked standing to bring the

forcible detainer suit. According to the Norvelles, they showed that Beauly could

not have claimed ownership via a 2014 special warranty deed from LaSalle Bank

National Association as Trustee for Merrill Lynch First Franklin Mortgage Loan

Trust 2007-H, Mortgage Loan Asset-Backed Certificates, Series 2007-H1

(LaSalle) because LaSalle had “ceased to exist” before the execution date of the

special warranty deed.2


      2
      The Norvelles cited Conditional Approval #885 of the Comptroller of the
Currency, which states in a footnote that “BANA [Bank of America, National
Association] merged with LaSalle Bank N.A. and LaSalle Bank Midwest N.A. on
October 17, 2008.” Office of the Comptroller of the Currency, Conditional

                                         2
      The Norvelles raised this complaint in a plea in abatement in the trial court,

but they did not attach any evidence in support of it. Because they failed to

provide any evidence in support of their claim that Beauly lacked valid title, they

failed to raise the existence of a title dispute sufficient to show that the trial court

lacked jurisdiction over the forcible detainer suit. See Jaimes v. Fed. Nat’l Mortg.

Ass’n, No. 03-13-00290-CV, 2013 WL 7809741, at *5 (Tex. App.––Austin Dec. 4,

2013, no pet.) (mem. op.); see also Kaldis v. Aurora Loan Servs., No. 01-09-

00270-CV, 2010 WL 2545614, at *3 (Tex. App.––Houston [1st Dist.] June 24,

2010, pet. dism’d w.o.j.) (mem. op.) (holding that plaintiff in forcible detainer suit

who purchased property via nonjudicial foreclosure sale is not required to prove a

clear chain of title to it in order to prove its superior right to possession vis à vis

the defendant).    Beauly presented as evidence (1) a deed of trust from the

Norvelles to Matthew Haddock as trustee for the benefit of First Franklin

Financial Corp. as lender that included a provision that upon a nonjudicial

foreclosure sale, the Norvelles would become tenants at sufferance if they did

not surrender possession to the buyer, (2) a substitute trustee’s deed reciting that

the property secured by the deed of trust was conveyed via nonjudicial


Approval #885, 2008 WL 7137076, at *1 n.1 (Nov. 6, 2008),
http://www.occ.gov/static/interpretations-and-precedents/dec08/ca885.pdf.

      However, this statement, standing alone and without any additional
information regarding the terms of the merger, does not constitute evidence that
LaSalle as an entity “ceased to exist” for purposes of conveying title, as argued
by the Norvelles.


                                           3
foreclosure sale to LaSalle and conveying the property to LaSalle, (3) a special

warranty deed from LaSalle to Beauly recorded in the Tarrant County property

records, and (4) evidence of the notice to vacate sent to the Norvelles by Beauly.

The Norvelles did not present any evidence.         Thus, Beauly’s evidence was

sufficient to support a judgment in its favor on the issue of possession. See Tex.

Prop. Code Ann. §§ 24.002, 24.005(b) (West 2014 & Supp. 2015). We overrule

the Norvelles’ second issue.

      In their third issue, the Norvelles challenge Beauly’s right to rely on the

tenant-at-sufferance provision of the deed of trust because they claim that Beauly

was not in privity of contract with them.      The Norvelles failed to raise this

complaint in the trial court; therefore, they failed to preserve it for our review on

appeal. See Tex. R. App. P. 33.1(a)(1); Sawyer v. Deutsche Bank Nat’l Trust

Co., No. 05-10-01634-CV, 2011 WL 5085629, at *2 (Tex. App.––Dallas Oct. 27,

2011, no pet.) (mem. op.). We overrule their third issue.

      Having overruled the Norvelles’ three issues, we affirm the trial court’s

judgment.


                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL, J., and CHARLES BLEIL (Senior
Justice, Retired, Sitting by Assignment).

DELIVERED: June 23, 2016



                                         4